DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed June 23, 2021, in which Claims 1-23 are currently pending.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-6, 9-10, 12-13, 16, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roether (US 2013/0047467).
Regarding Claim 1, Roether discloses an upper (112) for a shoe, the upper comprising: a woven element having at least one single-layer portion (112 except 123; para.14) formed from a single woven layer and at least one multi-layer portion (portion of 112 containing 123) formed from at least two overlapping woven layers (para.18)(as seen in Fig.1), wherein the multi-layer portion comprises at least one protrusion (123) of the woven element, and wherein the at least one single-layer portion is adjacent to the at least one multi-layer portion (as seen in Fig.1).

Regarding Claim 2, Roether discloses an upper according to claim 1, wherein the woven element comprises a shape corresponding to a shape of the upper (as seen in Fig.1).

Regarding Claim 3, Roether discloses an upper according to claim 1, wherein the woven element comprises an outer surface and an inner surface (as seen in Fig.2), and wherein the at least one protrusion (123) of the woven element protrudes from the outer surface or from the inner surface (as seen in Fig.1; para.18).

Regarding Claim 4, Roether discloses an upper according to claim 1, wherein the at least one protrusion (123) of the multi-layer portion comprises a closed perimeter (i.e. perimeter of 123 is closed around the cavity; para.18) not connected to an edge (124) of the upper (as seen in Fig.1).

Regarding Claim 5, Roether discloses an upper according to claim 1, wherein the at least one protrusion (123) of the multi-layer portion comprises a perimeter (i.e. perimeter of 123) ending at an edge (i.e. at edge of 118) of the upper (as seen in Fig.1,  the perimeter of 123 ends at the edge of 118, inasmuch as has been claimed by Applicant, in that the perimeter is at [near] the edge).

Regarding Claim 6, Roether discloses an upper according to claim 1, wherein the multi-layer portion comprises filling material (para.18; i.e. padding or support structures) between the at least two overlapping woven layers.

Regarding Claim 9, Roether discloses an upper according to claim 1, wherein the at least one protrusion (123) comprises a shape of a straight stripe, a curved stripe, or a closed shape (as seen in Fig.1).

Regarding Claim 10, Roether discloses an upper according to claim 9, wherein the at least one protrusion (123) comprises a closed shape which has an outer perimeter (i.e. top perimeter) adjacent to a first single-layer portion and an inner perimeter (i.e. bottom perimeter) adjacent to a second single-layer portion (para.14 & 18).

Regarding Claim 12, Roether discloses an upper according to claim 1, wherein the multi-layer portion is arranged in at least one of a toe area, a vamp area, a midfoot area, a tongue area, and a heel area of the upper (para.18; 123 is in the heel area of 112).

Regarding Claim 13, Roether discloses an upper according to claim 1, wherein the woven element comprises at least two multi-layer portions which are not connected to each other (as seen in Fig.1, there are two 123 which are separated from each other).

Regarding Claim 16, Roether discloses an upper according to claim 1, wherein the woven element comprises a plurality of protrusions (123), and wherein a protrusion closest to a heel area of the upper comprises a largest size (as seen in Fig.1, 123 is in a heel area and is the largest protrusion on the upper).

Regarding Claim 22, Roether discloses an upper according to claim 1, wherein the woven element is a one-piece woven fabric (para.14).

Regarding Claim 23, Roether discloses a shoe comprising: a shoe upper according to claim 1; and a sole attached to the shoe upper (as seen in Fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roether (US 2013/0047467) in view of Dua (US 2012/0246973).
Regarding Claim 7, Roether discloses the invention substantially as claimed above. Roether does not disclose wherein the filling material is yarns comprising polyester yarns or TPU yarns. However, Dua teaches a shoe upper (Fig.1) having overlapping layers (as seen in Fig.5D; i.e. front layer of 45 and back layer of 45), with a filling material of polyester yarns (46; para.26 & 31) or TPU yarns between the overlapping layers (as seen in Fig.5D, para.32 & 34-35).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the filling material of Roether for the filling material of polyester yarns taught by Dua, as a simple substitution of one well known type of filling material for another, in order to yield the predictable result of providing additional cushioning at the ankle region of a user.

3.	Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roether (US 2013/0047467).
Regarding Claim 8, Roether discloses the invention substantially as claimed above. Roether does not explicitly disclose wherein a gap between the at least two overlapping woven layers of the multi-layer portion is from about 1 mm to about 12 mm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gap between the at least two overlapping woven layers of the multi-layer portion to be from about 1 mm to about 12 mm, in order to provide the optimum level of cushioning to the user in the ankle region. Further, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 11, Roether discloses an upper according to claim 1, wherein the at least one protrusion comprises a closed shape (as seen in Fig.1). Roether does not disclose wherein the closed shape is a shape of a ring, an arrowhead, or a three-pointed star. However, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the protrusion of Roether with a closed shape having a shape of a ring, an arrowhead, or a three-pointed star, since applicant has not disclosed that this solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing an aesthetically pleasing protrusion shape. In re Dailey and Eilers, 149 USPQ 47 (1966).

4.	Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roether (US 2013/0047467) in view of McFarland (US 2019/0037967).
Regarding Claim 14, Roether discloses an upper according to claim 1, wherein the woven element comprises at least two protrusions (123). Roether does not disclose the two protrusions differ in at least their shape or dimension. However, McFarland teaches an upper having at least two protrusions (132) which differ in dimension (as seen in Fig.1 & 2; para. 22 & 28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusions dimensions of Roether to have different dimensions, as taught by McFarland, in order to provide the upper with the desired strength, rigidity, protection, and other characteristics where desired, while also providing suitable flexibility, stretchability, and other characteristics at other zones or locations.

Regarding Claim 15, Roether discloses an upper according to claim 1, wherein the woven element comprises a plurality of protrusions (123). Roether does not disclose wherein the size of the protrusions increases from a toe area to a heel area of the upper. However, McFarland teaches an upper having protrusions (132) wherein the size of the protrusions increases from a toe area to a heel area of the upper (para. 22 & 28; as seen in Fig.1 & 2 there are some smaller protrusions in the forefoot region with some larger protrusions in the heel region).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed protrusions along the upper of Roether to have a size of the protrusions increasing from a toe area to a heel area of the upper, as taught by McFarland, in order to provide the upper with the desired strength, rigidity, protection, and other characteristics where desired, while also providing suitable flexibility, stretchability, and other characteristics at other zones or locations.

5.	Claim(s) 17-18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Roether (US 2013/0047467) in view of Mallen (US 2015/0237948).
Regarding Claim 17, Roether discloses the invention substantially as claimed above. Roether does not disclose wherein the woven element comprises a first zone and a second zone which differ in at least yarn composition or woven structure. However, Mallen teaches an upper (120) that can be woven (para.43), the upper comprises a first zone (160) and a second zone (180) which differ in at least yarn composition (para.8) or woven structure.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the woven element of Roether to have a first zone and a second zone which differ in at least yarn composition, as taught by Mallen, in order to provide an upper with yarns that enhance the aesthetics, comfort, durability, and performance of the article of footwear. 

Regarding Claim 18, When in combination Roether and Mallen teach an upper according to claim 17, wherein the woven element comprises polyester yarns, TPU yarns, or nylon yarns (Roether: para.13 & Mallen: para.43,55), and wherein the first zone and the second zone differ in yarn composition (Roether as modified by Mallen).

Regarding Claim 19, Roether and Mallen disclose the invention substantially as claimed above. Mallen does not explicitly teach the yarns of the first zone have a different linear density than yarns of the second zone. However, Mallen does teach an upper having yarns with different deniers (para.56; i.e. denier is a measurement of linear density). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarns Roether and Mallen such that the yarns of the first zone to have a different linear density than yarns of the second zone, as taught by Mallen, in order to impart the desired physical properties to the shoe upper, including aesthetics, stretch, thickness, air permeability, and abrasion-resistance. 



6.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Roether (US 2013/0047467) and Mallen (US 2015/0237948), in view of Danby (US 2020/0354866).
Regarding Claim 20, When in combination Roether and Mallen teach wherein the first zone (160) is at a forefoot area (101) of the upper and comprises yarns, and the second zone (180) is at a heel area (103) of the upper and comprises yarns (as seen in Fig.3,4 & 9). Mallen does not explicitly disclose wherein the first zone comprises yarns of linear density of 150 denier, and the second zone comprises yarns of linear density of 300 denier. However, Danby teaches an upper having a first zone with yarns having a linear density of 150 denier (para.24), and a second zone with yarns having a linear density of 300 denier (para.25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the yarns of modified Roether to have the first zone comprising yarns of linear density of 150 denier and the second zone comprising yarns of linear density of 300 denier, as taught by Danby, in order to provide an upper with the enhanced stiffness, strength, abrasion resistance, and elasticity; delivering the user a supportive, comfortable, and durable shoe. 

7.	Claim(s) 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Roether (US 2013/0047467) in view of Reguillon (US 2016/0326673). 
Regarding Claims 17 and 21, Roether discloses the invention substantially as claimed above, including a first zone and a second zone (i.e. any two portions of the upper 112). Roether does not disclose wherein the first zone and the second zone differ in at least woven structure; wherein a woven structure of the first zone has a different thread count than a woven structure of the second zone. However, Reguillon teaches a woven upper (1) having a first zone and a second zone which differ in at least woven structure (Abstract); wherein a woven structure of the first zone has a different thread count than a woven structure of the second zone (para.46-47).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second zones of Roether to have different thread counts from one another, as taught by Reguillon, in order to provide an upper that enables good dynamic performances and is lightweight, while at the same time ensuring effective support of the foot

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732